Citation Nr: 1224207	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to April 1970.  He died in June 2006 at age 58, and the appellant is his surviving spouse.

This appeal initially came to the Board of Veterans' Appeals (Board) from a November 2006 rating decision.  In March 2011, the Board denied the appellant's claim, she then appealed the denial to the Court of Appeals for Veterans Claims (Court), who partially vacated the Board decision and remanded the appellant's claim for additional development consistent with a joint motion for remand (JMR).

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran died in June 2006.  The immediate cause of death was listed as blunt force head trauma.  No other significant conditions contributing to death were noted.  

2.  At the time of death, the Veteran had been awarded service-connection for posttraumatic stress disorder (PTSD), with a 50 percent rating; shell fragment wound scar, with a 10 percent rating; left cubital tunnel syndrome, with a 10 percent rating; right ulnar nerve palsy to include right cubital tunnel syndrome, with a 10 percent rating; right hand injury with traumatic arthritis of the middle finger, with a 10 percent rating; diabetes mellitus, type II, with a 10 percent rating; and right eye injury, with a noncompensable (0%) rating.  His combined rating was 70 percent, and he had been awarded a total disability rating based on individual unemployability (TDIU) from October 2001.  

3.  The weight of evidence is against a finding that the Veteran's death was caused by a service-connected disability.   


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disorders which manifest to a compensable degree within a statutorily- prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

As noted in the introduction, the appellant's claim was previously denied by the Board in March 2011.  The appellant appealed the denial to the Court, who vacated the Board decision and remanded her claim for additional development consistent with a JMR.

The JMR was premised on the fact that the Board had failed to seek a toxicology report from the medical examiner's office in Arizona.  However, of note, the JMR did not actually take issue with, or find any fault in, the Board's weighing of the medical evidence.  Instead, the JMR explained that, based on the appellant's theory that the Veteran had fallen asleep on account of medication he took for his PTSD that the toxicology report should be sought.  The police accident report did note that drug and alcohol screens were pending.  However, there was never an indication that this drug screening, if it occurred, would detect the medications used by the Veteran. 

While the JMR directed that the Board obtain the alleged toxicology report, in May 2012, the appellant's representative submitted a letter from the Yavapai County Office of the Medical Examiner, which unfortunately explained that no toxicological examination was performed on the Veteran by that office, and no tissue specimen was remaining in their facility that would enable testing to be conducted, nullifying the basis of the JMR.

In any event, no toxicology report is actually available, and the appellant's representative specifically stated that she was waiving her request to obtain such a report.  

The appellant did submit an additional medical opinion from M.C., M.D., in May 2012, and this will be discussed within the framework of this decision.  

However, it is worth noting that the entire premise for the JMR was to obtain a report that does not exist, did not exist, has been waived by the Appellant, and cannot be ordered to be completed by the Board. 

There continues to be no dispute as to the basic facts of this case:  The Veteran died in June 2006 as a result of injuries sustained when the vehicle he was driving crashed.  The immediate cause of death was listed as blunt force head trauma.  No other significant conditions contributing to death were noted.  

At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), with a 50 percent rating; shell fragment wound scar, with a 10 percent rating; left cubital tunnel syndrome, with a 10 percent rating; right ulnar nerve palsy to include right cubital tunnel syndrome, with a 10 percent rating; right hand injury with traumatic arthritis of the middle finger, with a 10 percent rating; diabetes mellitus, type II, with a 10 percent rating; and right eye injury, with a noncompensable (0%) rating.  His combined rating was 70 percent, and he had been awarded a total disability rating based on individual unemployability (TDIU) from October 2001.  

The appellant has argued that the Veteran's traffic accident occurred either because he was drowsy due to medications he was taking to treat his service connected disabilities or because he was upset and distracted due to his service connected PTSD.  

With respect to the service-connected shell fragment wound, diabetes mellitus, and right eye injury, the Board finds that those disabilities were static in nature and had no bearing on the Veteran's ultimate demise.  Specifically, the shell fragment wound had been rated as 10 percent since 1970, and the right eye injury had been assigned a noncompensable rating since 1970.  Therefore, they are not considered to have had any impact on his death.  The appellant herself has not claimed otherwise and the post-service medical record would only provide evidence against this claim, supporting this finding.  

Of record is a report prepared by Officer D.R. of the Arizona Department of Public Safety concerning his investigation into the vehicle accident that resulted in the Veteran's death.  According to this report, the accident occurred at approximately 6:45am on June [redacted], 2006, and involved a single vehicle, the pickup truck that the Veteran was driving.  At the time of the accident, the interstate on which the Veteran was driving was determined to be in good repair, free of obvious defects or debris.  The road was dry and the weather was clear and without any adverse conditions.  According to the Veteran's nephew, who was the sole survivor of the crash, the Veteran, the Veteran's brother, and the Veteran's nephew were on their way back to California.  The Veteran was driving, the Veteran's brother was sleeping in the back seat, and the Veteran's nephew was sleeping in the front seat.  

There were no witnesses to the crash itself, although multiple people reported seeing a cloud of dust.  Evidence on the roadway surface revealed that the Veteran's vehicle left the road at a gradual angle and traveled approximately 133 feet before evasive action was taken.  Skid marks in the dirt median showed the truck turned sideways and rolled multiple times.  All three passengers were ejected from the vehicle.  The Veteran and his brother sustained fatal injuries.  The Veteran's nephew sustained only minor injuries.  

Officer D.R. concluded that:

Based on vehicular damage, tire markings, debris, vehicle rest locations, statements of the parties involved, and witness statements, it is apparent that [the Veteran's vehicle] was traveling westbound on Interstate 40 and drifted into the center median.  There were no skid marks on the asphalt.  [The Veteran's vehicle] traveled more than 133 feet before the skids showed any sign of correcting behavior.  The delay in reaction implies that the driver of [the vehicle] had fallen asleep.

The Board finds this report to be highly probative concerning the cause of the Veteran's death.  While it is obviously impossible to say with absolute certainty exactly what caused the fatal accident that killed the Veteran, an investigation by a neutral party based on physical evidence and witness statements determined that the most likely cause of the accident was that the Veteran fell asleep at the wheel.  

In conjunction with her claim, the appellant submitted a list of medications which the Veteran was prescribed which were noted to potentially cause drowsiness.  Specifically, the appellant highlighted Gabapentin, Hydrocodone, Methocarbamol and Tramadol.  It is true that on the VA treatment record it is noted that these medications had been prescribed, it was indicated that each "MAY CAUSE DROWSINESS".  However, none of these medications was actually prescribed for PTSD.  Rather, Hydorcodone was noted to have been prescribed for dental pain, Methocarbamol was noted to have been prescribed for muscle spasm, and Tramadol was noted to have been prescribed for pain.  Gabapentin did not have a specific designation listed, but is known to be prescribed for nerve pain and epilepsy.  

This point is relevant as one of the appellant's main contentions is that the Veteran increased his PTSD medication to aid in dealing with a bad experience at a military reunion not, for example only, his dental pain.  
 
Also of record are VA treatment records.  These records do show that the Veteran was taking a number of medications to treat his service connected PTSD, as well as medication for pain.  However, it appears that much of the Veteran's pain was the result of non-service connected disabilities, including neuropathy, cervical disc degeneration, lumbago, and bilateral shoulder conditions.  

An April 2001 sleep clinic note records that the Veteran was referred by a psychiatrist for an evaluation of sleep apnea with complaints of loud snoring, restlessness at night, witnessed apneic episodes, difficulty waking up in the morning, and dosing off in the waiting room.  However, the Veteran also complained that his medication made him sleepy during the day and reported that his symptoms improved after he decreased the medications.  The Veteran's treatment provider noted that while the Veteran's medication might be contributing to his sleep habits, he still likely had underlying obstructive sleep apnea.  The plan was to taper down the Veteran's neurontin, then schedule testing to diagnosis any sleep disorder.  

The Board finds that this report provides particularly negative evidence against the claim of the appellant.  The report clearly indicates a "taper down" of the Veteran's medication years before the accident to avoid the problem cited by the appellant as the cause of the Veteran's death. 

A sleep clinic note from September 2002 shows that the Veteran had a confirmed diagnosis of obstructive sleep apnea which is controlled with a CPAP machine, but the Veteran still experienced occasional daytime somnolence, more likely caused by poor sleep hygiene and pain medication use.  It was recommended that the Veteran minimize narcotic pain medication use.  

This report is also found by the Board to provide particularly negative evidence against the claim that medication used for PTSD caused the Veteran to fall asleep at the wheel.  In this report, the Veteran is indicated to have a problem of daytime somnolence, more likely caused by poor sleep hygiene and pain medication use.  A problem associated with medication regarding the Veteran's PTSD is not indicated and another problem (not related to service) is found to cause daytime somnolence.

After this note, not only are there no further complaints of drowsiness secondary to the Veteran's medications, but mental health treatment notes signed by the Veteran's VA psychiatrist, Dr. A.A. repeatedly noted that the Veteran was tolerating his medications well, without side effects, and the Veteran's prescribed medications were continued.  The last such notation was made at the end of May 2006, less than a month before the Veteran's accident.  The Board finds this to be highly probative evidence against the appellant's claim.  

The Board has also considered that VA treatment records note on several occasions that the Veteran's recreational activities include riding motorcycles on a regular basis and on one occasion, they noted that the Veteran had mowed his lawn.  If, as the appellant has asserted, the Veteran frequently experienced drowsiness and poor concentration secondary to his PTSD and medications, it would not seem prudent for the Veteran to regularly ride motorcycles, operate heavy machinery, or for that matter, operate a motor vehicle.  Thus, either the Veteran's symptoms were not as the appellant has alleged or the Veteran exhibited a reckless disregard for his own safety and the safety of others by engaging in activities that required an alertness that he knew he lacked due to his mental illness and/or medications, which is not indicated in this case.  

In support of her claim, the appellant submitted two statements from Dr. A.A., a VA Staff Psychiatrist who was treating the Veteran's PTSD.  

In November 2006, Dr. A.A. wrote:

Apparently around the time of his unfortunate accident [the Veteran] had recently attended a military reunion.  It is quite conceivable that either due to increased anxiety and arousal, caused by the recently attended military reunion, or as a result of sedative side effects, caused by his pain and psychiatric medications, he may have been incapable of responding in a timely fashion on that day in June.  In this regard his death may indeed have been related to his service connected conditions.  Certainly I know for a fact that [the Veteran] was a very responsible and cautious driver who took safety very seriously.

In April 2007, Dr. A.A. submitted a similar letter, in which he stated:

Apparently around the time of his unfortunate accident [the Veteran] had recently attended a military reunion.  It is as likely as not that either due to increased anxiety and arousal, caused by the recently attended military reunion, or as a result of sedative side effects, caused by his pain and psychiatric medications, he may have been incapable of responding in a timely fashion on that day in June.  In this regard his death is as likely as not related to his service connected conditions.  Certainly I know for a fact that [the Veteran] was a very responsible and cautious driver who took safety very seriously.  (emphasis in original).

The Board finds these medical statements to be of nearly no probative value as they are both assuming facts not in evidence and, in fact, creating facts to fit the medical opinion.  The opinions assume many things:  They assume that the Veteran had increased anxiety and arousal caused by the recently attended military reunion (there is nothing in the record prior to death that supports such a finding) leading him (it appears) to take additional medications (again, there is nothing in the record that suggest the Veteran did this - or even had his medication at the time of the accident) which, in turn, caused the Veteran to fall asleep at the wheel.  

Simply stated, the Veteran is alleged to have fallen asleep caused by the assumed overuse of his PTSD medication caused by his alleged bad reaction to a military reunion, notwithstanding the fact that treatment records clearly indicate the Veteran was tolerating his PTSD medications well without side effects.  The opinions create facts to fit the situation in this unfortunate case to a point that strain all reasonable factual credibility with the Board, placing into serious question any statement from this health care provider, and their motivations for providing the opinions.  

To support these medical opinions, the appellant also submitted letters from herself, her niece, and a friend of the Veteran.  They wrote that the Veteran was unable to function without his medication and experienced a great deal of pain without his medications (again, lay references are made to "pain", not, for example, "anxiety" or some form of psychiatric symptom, which would not to fit the appellant's theory that it was medication for PTSD that caused the Veteran to fall asleep) and asserted that he experienced side effects from his medication including drowsiness and difficulty concentrating.  The appellant also asserted that the Veteran was upset about the reunion he had attended in Missouri before his drive home, as well as a fight he had with his family, and speculated that because of his PTSD he was unable to think clearly enough to pull over, even though he was tired.  

In July 2009, VA medical opinion was obtained.  The examiner reviewed the folder and noted the relevant evidence in detail.  She also discussed the major risk factors for drowsy driving.  Following this review, she concluded that the evidence does not provide any substantial connection between the Veteran's service connected conditions and his death secondary to falling asleep while driving.  The examiner did opine that the Veteran's obstructive sleep apnea "certainly put him at risk of daytime somnolence;" however, the Veteran's obstructive sleep apnea was not a service connected disability.  

The examiner concluded:

There is no substantive evidence that [the Veteran's] posttraumatic stress disorder and chronic pain and medication prescribed his posttraumatic stress disorder and chronic pain contributed to his demise as he had been on his medications chronically and there is no indication of recent modification of his treatment regime.  Whether his demise is the result of his service conditions (and treatment with pain medications) is a matter of speculation.  

As noted above, the appellant supplied an additional private medical opinion in May 2012.  M.C., MD, wrote that he had reviewed the medical record, service record, and ancillary information.  He ultimately concluded that there was no question that the Veteran had PTSD and that his symptoms were severely exacerbated by the events leading up to the accident, noting that the Veteran had been upset about the lack of fellow Vietnam veterans participating in the reunion.  M.C. stated that the severity of the Veteran's psychiatric illness led to the severe reaction, which included agitation, irritability, anger, and exacerbated hyperarousal state, paranoia and an escalation of his startle response.  M.C. suggested that this led to a significant alteration in his sleep cycle, as was frequently documented in the medical record during previous exacerbations of the Veteran's PTSD.  

In addition, he hypothesized that like previous episodes of exacerbation, there was a worsening of his focus, concentration and ability to attend to the complex requirements of operating a motor vehicle.  Thus, M.C. opined that it was more likely than not that the Veteran's symptoms of PTSD were a contributing factor in causing the motor vehicle accident.  Specifically, the effect of the Veteran's PTSD symptoms on his neurologic function was an overt factor in contributing to his demise.  M.C. explained that PTSD directly affects the function of the brain including the multiple pathways and neurologic requirements to safely operate a motor vehicle; this was not only limited to sleep, but includes the capacity to make reasonable judgments, decisions, and reactions while performing complex tasks; adding that driving a motor vehicle is a remarkably complex task requiring a variety of mental and physical adjustments which the Veteran was unable to make in his incapacitated state.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the opinion of the July 2009 VA examiner to be more probative than the opinions of Dr. A.A. and Dr. M.C. concerning the cause of the Veteran's death.  

The Board notes that Dr. A.A. insists in his letters that "[c]ertainly I know for a fact that [the Veteran] was a very responsible and cautious driver who took safety very seriously."  It is unclear how Dr. A.A. is qualified to determine that the Veteran was a "very responsible and cautious driver" short of actually riding with him.  While the Board recognizes that as a medical doctor, A.A. is qualified to offer an opinion concerning the symptoms of an acquired psychiatric disability or the side effects of medications, the probative value of his opinion is undermined by his testimony on matters about which he appears poorly qualified to comment (how does this doctor know the Veteran was a good driver?).  

More significantly, the Dr. A.A.'s own treatment notes contradict his opinion that the Veteran's death was more likely than not the result of his PTSD or his medication.  Treatment notes from years before the Veteran's death, until a month before it, document that the Veteran was not experiencing any side effects from his medications.  Furthermore, there is no indication in any of these detailed notes that the Veteran's judgment and concentration were so compromised by either his service connected PTSD or his medications that he should not drive or that his PTSD would have caused the physical reaction cited.   

After September 2002, there appears to be no further complaints of drowsiness secondary to the Veteran's medications and he continued to engage in leisure activities that required alertness and control, such as riding a motorcycle.  As the VA examiner noted, the Veteran had been on his medications chronically and there was no indication of a recent modification to his treatment regime.  Furthermore, much of the Veteran's pain was the result of non-service connected disabilities and he also suffered from obstructive sleep apnea, a non-service connected disability, which could have caused daytime somnolence and caused or contributed to the Veteran's death (it does not require medical knowledge for the Board to note that sleep apnea causes sleep problems).     

The opinion from Dr. M.C. is also fundamentally flawed, such that it does not mandate a grant of the benefit sought in this case.  As an initial point, M.C. stated that the Veteran had been found to be completely and totally disabled secondary to PTSD.  However, this is not an accurate statement (one of many that this doctor makes).  It is true that the Veteran was service connected for PTSD, but he only had a 50 percent rating based on PTSD.  The Veteran had also been granted a total disability rating based on individual unemployability (TDIU), but this was based on a combination of service connected disabilities and the fact that the multiple disabilities combined to render him unemployable.  This is an important distinction as the symptoms commensurate with a 50 percent rating for PTSD are considerably different than those associated with a 100 percent schedular rating.  

M.C. also dismissed the role of the Veteran's sleep apnea, noting that the Veteran had experienced some early difficulty with daytime somnolence associated with sleep apnea, but finding that by the time of the motor vehicle accident the Veteran's CPAP had been adjusted and been found to be effective in alleviating the frequent wakings.  However, it is worth noting that even as recently as the month prior to the Veteran's accident, May 2006, a VA treatment record showed that he was still having problems with his CPAP, and the pressure and chin strap were changed, undermining the factual basis of M.C.'s opinion.

M.C. also suggested that the Veteran's PTSD was manifested by severe symptoms of hyperarousal, irritability, profound insomnia, agitation and anger, and he opined that these symptoms led to his incapacity when operating a motor vehicle.  M.C. stated that in the days prior to the motor vehicle accident, the Veteran had developed extensive agitation, hypervigilance, and pathological arousal leading to alterations in his focus, concentration and the development of extreme fatigue which all contributed to his falling asleep at the wheel.  However, such conclusions are based merely on speculation, as the doctor did not actually speak with the Veteran after the reunion.

Dr. M.C. provided a lengthy discourse about how the Veteran's PTSD directly affected the functioning of his brain including the multiple pathways and neurologic requirements and prevented him from being able to safely operate a motor vehicle.  He added that this was not only limited to sleep, but also included the capacity to make reasonable judgments, decisions, and reactions while performing complex tasks.  Yet, if this were the case, one would think that there would be some suggestion in the medical records that the Veteran should not drive.  Not only was no such suggestion found, but Dr. A.A. even wrote that the Veteran was a very responsible and cautious driver who took safety very seriously.  The Board acknowledges that it is still unclear how Dr. A.A. would know this, but it does speak to the fact that it was not thought that there were medical grounds to prevent the Veteran from driving.

Moreover, Dr. M.C.'s lengthy opinion ignores the most logical conclusion which is that the Veteran simply had been on a long car ride through the night, as evidenced by the fact that the two passengers were both asleep at the time of the accident, it was early in the morning, and the Veteran simply fell asleep.  To the extent that the doctor is attempting to say that the Veteran lacked the ability to drive is unsupported by the record, and ignores the fact that the evidence (i.e. the police accident report) strongly suggests Veteran simply fell asleep at the wheel, not that agitation, anger, etc. incapacitated him from being able to operate a motor vehicle or that in an act of anger or "road rage" the Veteran was involved in an accident. 

Moreover, Dr. M.C.'s theory is undermined by the fact that the two individuals in the car with the Veteran allowed him to drive.  They were (it appears) aware of the Veteran's PTSD and were in the best position of anyone to evaluate his driving and disposition.  Yet, their actions suggest that they did not see any problem with the Veteran driving, as not only did they trust him to drive, but they also both were sleeping at the time of the accident meaning that they had not felt compelled to stay awake and watch his driving.  It is also noted that that the car was registered to the Veteran's brother, meaning that he would have had the ultimate say as to whether the Veteran should be allowed to drive, but nevertheless permitted him to do so.

While the accident was an unspeakable tragedy, and the Board does not dispute the Veteran's highly honorable service, or the problems he had as the result of his service, the post hoc attempts to link the accident to medication or to symptoms of PTSD are unpersuasive.   

There has also been speculation that the Veteran increased his medications which caused him to fall asleep.  However, this is just speculation as there is no evidence of it having occurred.  As an initial point, the medical examiner's office in Arizona declined to perform an autopsy or run a toxicology screen.  Additionally, the two individuals in the car with the Veteran allowed him to drive.  This is the most probative evidence as to the Veteran's state at the time he was driving, and it tends to rebut the speculation that he was overwhelmed by PTSD-related symptoms or overly drowsy secondary to medication.

The Board finds that the evidence of record, taken as a whole, supports the finding of the July 2009 VA examiner that the Veteran's PTSD or the medications he was prescribed for PTSD did not contribute to his death (that it is significantly less likely than not that the Veteran's PTSD caused or contributed to the Veteran's death). 

The Board recognizes that the Veteran suffered from serious mental and physical problems prior to his death, which affected his quality of life; however, while any physical or psychological impairment might be said to affect an individual's quality of life, that is not the same thing as causing or substantially contributing to death.  Clearly, the fact that the Veteran was able to engage in leisure activities that required such alertness and control on a regular basis contradicts the appellant's central contention in this case, supporting a finding that the Veteran's death was a very unfortunate accident more than likely caused because the Veteran did not get enough sleep as he and his family members were driving overnight to return to California (a task that even someone who was in excellent health may have problems undertaking).  The fact that the Veteran had sleep apnea, a nonservice connected problem, only adds more doubt to the Appellant's central theory in this case.  The factual problems with the doctor's medical opinions that support this claim (cited above) only add more doubt to the theory.    

For a disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  That is to say, it must be shown that the service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  

Based on the totality of record, to include the evidence noted above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service connection PTSD or any medication he took secondary to one of his service connected disabilities caused or contributed materially or substantially to his death.  Therefore, the Board finds that service connection for the cause of the Veteran's death on this basis is not warranted.

The Board acknowledges the appellants sincere belief that the Veteran's death was related to his military service and that lay evidence, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed.  Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24,  25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 	

In this case, the lay statements that are of record from appellant and the Veteran's family are considered competent to report observations of the Veteran's symptoms such as whether he appeared tired, upset, or distracted, because this requires only personal knowledge as it comes to a person through his or her senses.  Layno, 6 Vet. App. at 470.  However, at issue are complex medical conditions and the use of multiple medications (for different problems, some service-related, many not service related) which require specialized medical training for a determination as to diagnosis and causation and they, therefore, are not susceptible of lay opinions on etiology.  Thus, neither the appellant's statements, nor any of the other lay statements, may be accepted as competent evidence on the issue of medical causation.  The appellant's speculation that the Veteran was so upset from the reunion he attended that he took too much medication or was too distracted to pull over when he should have are just that - speculation - which is not supported by the preponderance of the evidence of record.  

In conclusion, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death and the appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in August 2006, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  The letter failed to inform the appellant of the Veteran's service connected disabilities at the time of his death.  However, to the extent that this omission is considered to constitute an error on the part of VA, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial; rather, the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, while the previous Board decision was appealed to the Court of Appeals for Veterans Claims, the appellant did not allege that she was prejudiced in any way by VA's failure to specifically inform her of the Veteran's service connected disabilities.  Moreover, it is clear from the appellant's statements that she was well aware of what was necessary to establish service connection for the cause of his death, as her arguments attempted to show how the Veteran's service connected disabilities, PTSD in particular, caused the Veteran's death.  As such, the Board finds that any error in notice is considered to be harmless and non-prejudicial. 

The letter also did not inform the appellant how disability ratings and effective dates are established; but in light of the denial of her claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As such, VA's duty to notify has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Additionally, the appellant herself submitted medical evidence in support of her claim.  

Additionally, the appellant was afforded a VA medical opinion, which was obtained in July 2009 directly on the issue.  The Board notes that the VA opinion reports contain sufficiently specific clinical findings and informed discussion of the issues on appeal and are adequate for purposes of this appeal.  

Significantly, neither the appellant, nor her representative, has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.
ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


